Plaintiff in error, Sam Wall, was convicted on a charge that on the 3d day of September, 1922, he did have possession of intoxicating liquor, to wit, whisky, with the unlawful intent to sell the same, and in accordance with the verdict of the jury he was sentenced to be confined in jail for 30 days and pay a fine of $50. From the judgment rendered February 21, 1923, an appeal was attempted to be taken by filing in this court on June 22, 1923, a petition in error with case-made.
The Attorney General has filed a motion to dismiss the appeal as follows:
"Because the record shows that the judgment of conviction was rendered in this case on the 21st day of February, 1923, and that the case-made herein was not filed in the office of the clerk of this court until the 22d day of June, 1923, and after the 120 days had expired in which to perfect said appeal as required by section 2808, Compiled Oklahoma Statutes 1921. Wherefore said Attorney General says that this court is without jurisdiction in this case except to dismiss said pretended appeal."
An examination of the record discloses that the motion to dismiss is well founded. The attempted appeal *Page 81 
not having been filed in this court within the time provided by the law, the motion to dismiss the attempted appeal is sustained. It is so ordered, and the cause remanded to the county court of Jefferson county, with directions to enforce its judgment therein.